Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Alonso Alonso,
a la cual se une la Juez Aso-ciada Señora Naveira de Rodón.
Estoy conforme con las partes I, II, III y IV de la opinión del Tribunal, salvo lo expuesto y decidido en la parte IV que requiere que el poder mencione que el inmueble estaba localizado en Puerto Rico y qué tipo de negocio se puede realizar.
Por los fundamentos que expresé en mi opinión concu-rrente y disidente en el caso de Zarelli v. Registrador, 124 D.P.R. 543 (1989), entiendo que no es indispensable que el poder mencione que el inmueble está localizado en Puerto Rico y qué tipo de negocio se puede realizar.
Continúo sosteniendo que se puede otorgar un poder, bien sea general o especial, que contenga una descripción general del negocio o acto a realizarse sin tener que hacer referencia al inmueble ganancial objeto de éste, y mucho menos que el inmueble está localizado en Puerto Rico y qué tipo de negocio se puede realizar.
Como se desprende del Art. 1604 del Código Civil, 31 L.P.R.A. sec. 4425, lo que se requiere es que el mandato sobre el acto de dominio sea expreso. Ello no requiere que se identifique la exactitud del objeto o del inmueble espe-cífico que se va a enajenar, transigir, hipotecar o ejecutar.
De igual manera, en el caso de bienes gananciales, el Art. 1313 del Código Civil, 31 L.P.R.A. see. 3672, no re-quiere que se indique el bien en específico que se autoriza a *21enajenar, sino que medie un consentimiento escrito y expreso.
Como expresara en mi opinión concurrente y disidente en el caso de Zarelli v. Registrador, supra.
La economía de Puerto Rico es una abierta. Miles son las transacciones económicas que se realizan entre personas y en-tidades de todos los países del mundo y entre millones de com-patriotas que viven en Estados Unidos y en Puerto Rico. Ade-más, muchas de las transacciones económicas internacionales se hacen con personas o entidades de países cuyas disposiciones sobre el mandato son de estirpe civilista similares a las nues-tras, tales como: España, México, Brasil, Colombia, Costa Rica, Chile, Ecuador, El Salvador, Guatemala, Honduras, Nicaragua, Panamá, Paraguay, Perú, República Dominicana, Uruguay, Venezuela, Argentina y Canadá, para solo mencionar algunos.
Dada esta realidad, la tendencia contemporánea es ajustar las normas jurídicas del mandato para lograr una mayor uni-formidad jurídica que haga viable este tráfico económico internacional.
No debemos dar la espalda a esta realidad y a unas disposi-ciones del Código Civil claras y precisas que van a tono con la misma, y hacer interpretaciones que no coricuerdan con la rea-lidad jurídica, social y económica del momento y del futuro.
Por la razones allí expuestas y aquí reiteradas, disiento de este último dictamen del Tribunal.